DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 6/29/2019, claims 1-20 have been cancelled. Claims 21-40 have been added. The currently pending claims considered below are Claims 21-40.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 14/619,025, now US Patent 10,262,078, filed 2/10/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 4/12/2019, 2/10/2020, and 6/16/2020 are attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 21, 35, and 39 are are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, and 18 of U.S. Patent No. 10,262,078 in view of Duffy et al. (US Patent 9,569,282 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,262,078
Instant Application
Claim 1,
A method of optimizing graph operations, performed by a computing 
receiving a first request to perform a first operation on a first graph, wherein the first graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and wherein each vertex has one or more associated properties; 
logging the first request, but not performing the requested first operation; receiving a second request to perform a second operation on the first graph; 
logging the second request, but not performing the requested second operation; 
receiving a query for data in the first graph including property values for one or more vertices in the first graph; 
and in response to the query: optimizing a performance of the first and second operations; 
generating a second graph from the first graph, wherein the generation comprises performing the first and second requested operations on the first graph according to the optimization; 
performing the query on the second graph to retrieve data responsive to the query contained in the second graph including property values for one or more vertices in the second graph; 
and returning the data responsive to the query.

Claim 21,
 A computer-implemented method, comprising: performing, by one or more 
storing an immutable graph, wherein the immutable graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and each vertex or edge has one or more associated properties; 

responsive to a request to transform the immutable graph, logging the request without performing the request; 






responsive to a query for data in the immutable graph: 

performing the request to generate another version of the immutable graph as transformed according to the request; 


performing the query on the other version of the immutable graph to obtain query results; 


and returning the query results.

Claim 13, 
A system, comprising: 
one or more processors; 
memory; 
and one or more programs stored in the memory for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving a first request to perform a first operation on a first graph, wherein the first graph comprises a set of vertices 
logging the first request, but not performing the requested first operation; receiving a second request to perform a second operation on the first graph; 
logging the second request, but not performing the requested second operation; 
receiving a query for data from the first graph including property values for one or more vertices in the first graph; 
and in response to the query: optimizing a performance of the first and second operations; generating a second graph, wherein the generation comprises performing the first and second requested operations on the first graph according to the optimization; 
performing the query on the second graph to retrieve data responsive to the query contained in the second graph including property values for one or more vertices in the second graph; 
and returning the data responsive to the query.

Claim 35,
A system, comprising: 
one or more computers that implement a graph dataflow processing system, configured to: 



store an immutable graph, wherein the immutable graph comprises a set of vertices and a set of edges, each edge 
responsive to a request to transform the immutable graph, log the request without performing the request; 







responsive to a query for data in the immutable graph: perform the request to generate another version of the immutable graph as transformed according to the request; 


perform the query on the other version of the immutable graph to obtain query results; 


and return the query results.

Claim 18,
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving a first request to perform a first operation on a first graph, wherein the first graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and wherein each vertex has one or more associated properties; 

logging the second request, but not performing the requested second operation; 
receiving a query for data from the first graph including property values for one or more vertices in the first graph; 
in response to the query: optimizing a performance of the first and second operations; generating a second graph, wherein the generation comprises performing the first and second requested operations on the first graph according to the optimization; 
performing the query on the second graph to retrieve data responsive to the query contained in the second graph including property values for one or more vertices in the second graph; 
and returning the data responsive to the query.
Claim 39,
One or more non-transitory computer readable storage media storing one or more program instructions that when executed on or across one or more processors that implement a graph dataflow processing system, cause the graph dataflow processing system to: 

store an immutable graph, wherein the immutable graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and each vertex or edge has one or more associated properties; 










responsive to a query for data in the immutable graph: perform the request to generate another version of the immutable graph as transformed according to the request; 


perform the query on the other version of the immutable graph to obtain query results; 


and return the query results.


	Claims 1, 13, and 18 of US Patent 10,262,078 teach the limitations of claims 21, 35, and 38 of the instant application, except for the immutable graph recited in the claims. The prior art of Duffy teaches an immutable graph (column 8 lines 65 – column 9 line 47, object graphs that are read and searched can be an immutable graph)
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine U.S. Patent No. 10,262,078 teaching a method of optimizing performance of graph operations with Duffy’s ability to utilize immutable . 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent 8,595,262 B2) in view of Duffy et al. (US Patent 9,569,282 B2) and 
As per claim 21, Hayden teaches A computer-implemented method, comprising: performing, by one or more computers that implement a graph dataflow processing system: (see Abstract)

responsive to a request to transform the graph, logging the request without performing the request; (column 8 lines 32 – column 9 line 26, a user request to identify resources represented by a directed graph may cause a change in the weights of edges, the request initially received by a resource resolver and the changes to the graph tested before issuing the query)
responsive to a query for data in the graph: performing the request to generate another version of the graph as transformed according to the request; (column 8 line 48 – column 9 line 52, a version of the directed graph is generated to identify query sequence)
performing the query on the other version of the graph to obtain query results; (column 9 lines 54 – column 10 line 16, the identified query sequence is utilized to issue the query based on the latest version of the directed graph)
and returning the query results. (column 13 line 62 – column 14 line 20, output data comprised of the result set of the query sequence is returned)
While Hayden teaches storing directed graphs in persistent storage (column 6 lines 29-30, column 15 lines 58-63), Hayden does not explicitly indicate immutable graphs. 
Duffy teaches immutable graphs (column 8 lines 65 – column 9 line 47, object graphs that are read and searched can be an immutable graph)

As per claim 22, Hayden teaches logging the request comprises adding an operation requested by the request to an operation queue for the immutable graph; and performing the request to generate another version of the immutable graph comprises performing a plurality of operations in the operation queue on the immutable graph. (column 15 lines 30-64, storing query sequences and directed graph versions)
As per claim 23, Hayden teaches performing the plurality of operations comprises rearranging an ordering of the plurality of operations in the operation queue. (column 15 lines 64 – column 16 line 17, ranking query sequences)
As per claim 24, Hayden teaches performing the plurality of operations comprises combining at least some of the plurality of operations into a compound operation to be performed on the immutable graph. (column 17 line 54 – column 18 line 14, Boolean combinations)
As per claim 25, Hayden teaches performing the plurality of operations comprises canceling at least some of the plurality of operations. (column 18 lines 49-63, remove from results)
As per claim 26, Hayden teaches performing the plurality of operations comprises performing a subset of operations in the operation queue that is relevant to 
As per claim 27, Hayden teaches storing the immutable graph comprises storing a first version of a graph object in a version-controlled system; and further comprising storing the other version of the immutable graph as a second version of the graph object in the version-controlled system. (column 15 lines 30-64, storing query sequences and directed graph versions)
As per claim 28, Hayden teaches storing the second version of the graph object comprises: storing a list of differences between the first version and the second version, and a reference to the first version. (column 15 lines 30-63, alternative sequences)
As per claim 29, Hayden teaches the immutable graph includes structure data that indicates connectivity between the vertices and property data that indicates values of the properties associated with the vertices or the edges; (column 13 lines 37-61, properties)
and storing the immutable graph comprises storing a structure data of the immutable graph separately from property data. (column 15 lines 30-64, storing query sequences)
As per claim 30, Hayden and Duffy are taught as per claim 21 above. Duffy additionally teaches storing the immutable graph comprises: partitioning the immutable graph into a plurality of segments; and storing the individual ones of the plurality of segments separately. (column 11 lines 1-14, partitioning)
As per claim 31, Hayden teaches partitioning the immutable graph comprises assigning each edge in the immutable graph to a unique segment; and storing the 
As per claim 32, Hayden teaches the partitioning is performed to minimize a number of vertices in the immutable graph that are shared by multiple segments. (column 11 line 31-54, feasible paths)
As per claim 33, Hayden teaches storing the individual segments separately comprises storing the individual segments on respective database servers; and performing the request comprises: determining a subset of the segments that are affected by the request; and performing the request without accessing another subset of segments not affected by the request. (column 10 line 44 – column 11 line 8, specific resource identifiers)
As per claim 34, Hayden teaches the query comprises one or more of: a print command, a copy command, and a view command. (column 6 lines 31-63, SQL syntax)

As per claim 35, Hayden teaches A system, comprising: (see Abstract)
one or more computers that implement a graph dataflow processing system, configured to: (Figure 1 reference 100)
store a graph, wherein the graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and each vertex or edge has one or more associated properties; (column 5 lines 7-37, column 10 lines 18-43, directed graphs comprising nodes and edges are stored, representing resources with properties)

responsive to a query for data in the e graph: perform the request to generate another version of the graph as transformed according to the request; (column 8 line 48 – column 9 line 52, a version of the directed graph is generated to identify query sequence)
perform the query on the other version of the immutable graph to obtain query results; (column 9 lines 54 – column 10 line 16, the identified query sequence is utilized to issue the query based on the latest version of the directed graph)
and return the query results. (column 13 line 62 – column 14 line 20, output data comprised of the result set of the query sequence is returned)
While Hayden teaches storing directed graphs in persistent storage (column 6 lines 29-30, column 15 lines 58-63), Hayden does not explicitly indicate immutable graphs. 
Duffy teaches immutable graphs (column 8 lines 65 – column 9 line 47, object graphs that are read and searched can be an immutable graph)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Hayden’s method of utilizing versions of directed graphs to optimize queries with Duffy’s ability to utilize immutable graphs as object 
As per claim 36, Hayden teaches to store the immutable graph, the graph dataflow processing system is configured to store a first version of a graph object in a version-controlled system; and the graph dataflow processing system is further configured to store the other version of the immutable graph as a second version of the graph object in the version-controlled system. (column 15 lines 30-64, storing query sequences and directed graph versions)
As per claim 37, Hayden and Duffy are taught as per claim 35 above. Duffy additionally teaches the graph dataflow processing system includes a plurality of database servers; and to store the immutable graph, the graph dataflow processing system is configured to: partition the immutable graph into a plurality of segments; and store the individual ones of the plurality of segments separately on respective ones of the database servers. (column 11 lines 1-14, partitioning)
As per claim 38, Hayden teaches to perform the request, the graph dataflow processing system is configured to: determine a subset of the segments that are affected by the request; and perform the request without accessing another subset of segments not affected by the request. (column 10 line 44 – column 11 line 8, specific resource identifiers)

As per claim 39, Hayden teaches One or more non-transitory computer readable storage media storing one or more program instructions that when executed 
store a graph, wherein the graph comprises a set of vertices and a set of edges, each edge connecting a pair of vertices, and each vertex or edge has one or more associated properties; (column 5 lines 7-37, column 10 lines 18-43, directed graphs comprising nodes and edges are stored, representing resources with properties)
responsive to a request to transform the graph, log the request without performing the request; (column 8 lines 32 – column 9 line 26, a user request to identify resources represented by a directed graph may cause a change in the weights of edges, the request initially received by a resource resolver and the changes to the graph tested before issuing the query)
responsive to a query for data in the e graph: perform the request to generate another version of the graph as transformed according to the request; (column 8 line 48 – column 9 line 52, a version of the directed graph is generated to identify query sequence)
perform the query on the other version of the immutable graph to obtain query results; (column 9 lines 54 – column 10 line 16, the identified query sequence is utilized to issue the query based on the latest version of the directed graph)
and return the query results. (column 13 line 62 – column 14 line 20, output data comprised of the result set of the query sequence is returned)
While Hayden teaches storing directed graphs in persistent storage (column 6 lines 29-30, column 15 lines 58-63), Hayden does not explicitly indicate immutable graphs. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Hayden’s method of utilizing versions of directed graphs to optimize queries with Duffy’s ability to utilize immutable graphs as object graphs that are read and searched. The motivation for doing so would be to provide parallel operations when accessing object graphs (column 1 lines 45-62). 
As per claim 40, Hayden teaches to log the request, the one or more program instructions when executed on or across the one or more processors cause the graph dataflow processing system to add an operation requested by the request to an operation queue for the immutable graph; (column 15 lines 30-64, storing query sequences and directed graph versions)
and to perform the request to generate another version of the immutable graph, the one or more program instructions when executed on or across the one or more processors cause the graph dataflow processing system to perform a plurality of operations in the operation queue on the immutable graph. (column 15 lines 64 – column 16 line 17, ranking query sequences)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Studer (US Publication 2009/0327196)
Ungureanu (US Patent 8,335,889 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168